I think that there was sufficient evidence of Dawsey's misconduct, within the terms of the bond, to carry the case to the jury, and simply desire, in this concurrence, to call attention to the case ofState v. Shirer, 20 S.C. 392, in which it was held that a clerk or servant, intrusted with property, who converts it to his own use, is guilty of larceny at common law, regardless of his actual fraudulent intention. I do not intend, however, to definitely commit myself to this pronouncement, though greatly in sympathy with it.